STATE OF MISSOURI,                         )
                                           )
                     Respondent,           )
                                           )
       vs.                                 ) No. SD36251
                                           )
KEITH A. MASH,                             ) FILED: August 11, 2020
                                           )
                     Appellant.            )

             APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY
                        Honorable William E. Hickle, Judge
AFFIRMED
       Keith Mash appeals two felony drug convictions, complaining only that he
was not timely tried under the Interstate Agreement on Detainers (“IAD”), RSMo
§ 217.490 et seq.
                                  IAD Principles
       The IAD allows a prisoner in one state to seek disposition of charges
pending in another state. State v. Morrison, 364 S.W.3d 779, 784 (Mo.App.
2012). As relevant here, a prisoner seeking IAD protections must establish that (1)
the other state has lodged a detainer 1 against the prisoner on the basis of the


1 A detainer is a criminal-justice agency request that an institution either hold an
incarcerated prisoner for the agency or notify the agency when the prisoner’s release is
imminent. Farish v. Missouri Dept. of Corr., 416 S.W.3d 793, 797 (Mo. banc 2013).
It notifies receiving officials that the prisoner is wanted to stand trial in another
jurisdiction upon release. Id.
untried charges; and (2) the prisoner has provided the appropriate court and
prosecuting attorney in the other state with a request for final disposition of those
charges, id., which is
           accompanied by a certificate of the appropriate official having
           custody of the prisoner, stating the term of commitment under
           which the prisoner is being held, the time already served, the
           time remaining to be served on the sentence, the amount of
           good time earned, the time of parole eligibility of the prisoner,
           and any decisions of the state parole agency relating to the
           prisoner. [hereafter “Article III certificate”]
Section 217.490, Art. III, sec. 1. If these occur, the second state has 180 days to
bring the prisoner to trial on the subject charges or they must be dismissed.
Morrison, 364 S.W.3d at 784.
       The burden to prove an IAD violation is on the person seeking its protection.
Id. Only when the record shows compliance with all IAD requirements must the
state show good cause to delay trial beyond 180 days. Id. We review de novo
whether the trial court properly applied the IAD in refusing to dismiss charges, but
to the extent that depends on the evidence presented, we view the record most
favorably to the judgment. Id.
                             Procedural Background
       A Phelps County grand jury indicted Mash in October 2017. 2 Defense
counsel filed an entry and, on Mash’s behalf, waived arraignment and entered a
not-guilty plea. In January 2018, the court noted Mash’s out-of-state incarceration
and issued a capias warrant.
       Imprisoned in Oklahoma, Mash learned of the Missouri warrant and sent
the Phelps County Circuit Clerk a July 2018 motion (“pro se motion”) stating
specifically where he was incarcerated, requesting disposition of his Missouri
charges, and waiving his right to oppose extradition. There was no Article III
certificate, and no certificate or other indication of service on the Phelps County
prosecutor.



2The docket sheet shows Mash having previously posted a $50,000 bond, and a probable-
cause statement filed before that, suggesting that Mash had been arrested but was free on
bond at the time of his indictment.

                                           2
          Three months later, on October 26, 2018, the Phelps County prosecutor
received IAD paperwork from Oklahoma.                 The prosecutor initiated action to
extradite Mash back to Phelps County by February 2019 and try him by April. On
March 25, Mash sought and agreed to a later trial date of June 12, 2019. 3
          At that trial, Mash orally sought a dismissal, claiming he should have been
tried within 180 days of his pro se motion. The court disagreed. Mash then waived
a jury and was tried and found guilty as charged.
                                        IAD Analysis
          Based on the prosecutor’s receipt of IAD paperwork on October 26, 2018,
the trial deadline was April 24, 2019, before Mash agreed to be tried on June 12
instead. On those bases, Mash’s trial was timely. Morrison, 364 S.W.3d at 786;
State v. Overton, 261 S.W.3d 654, 660-62 (Mo.App. 2008).
          Mash urges earlier dates. Claiming his pro se motion substantially met IAD
requirements, Mash starts the clock in July 2018 and ends it in January 2019 while
he was still in Oklahoma. We disagree for at least two reasons.
                                    Service on Prosecutor
          An IAD request to the proper court without copying the prosecutor “does
not invoke the 180-day time limit.” Jamison v. State, 918 S.W.2d 889, 891
(Mo.App. 1996). See also State v. Woods, 259 S.W.3d 552, 556 (Mo.App. 2008)
(citing cases “uniformly” holding similarly). The IAD recognizes responsibilities
of both the court and the prosecutor, so the documents must be sent to both. Id.

3   We quote from the June 12 trial transcript (our emphasis):
           [PROSECUTOR]: [Exhibit 1] is the packet that I received via certified mail
       I believe on October 26th of 2018. Which in response to that I filed, I think it’s
       forms four, five, and six of the UMDDO, mailed them to Debbie Kincaid who
       works at the Attorney General’s Office and handles interstate extraditions and
       sent seven copies all over the place.
           And then our jailers went and picked up Mr. Mash, I think, the first week
       of February this year to have him here to be tried before April 26th.
           And then it appears it was on for trial setting on March 25 of this year. And
       at that time defense counsel and the defendant had waived their request for
       that disposition of detainers before April 26th and it was set for today.
           THE COURT: All right.
           Ms. Gerischer, is everything Mr. Fox just said accurate?
           [DEFENSE COUNSEL]: Yes, sir.

                                               3
“A good faith effort to invoke the IAD is only sufficient when nothing essential is
omitted,” but “failure to properly notice up the prosecutor is an essential
omission.” Jamison, 918 S.W.2d at 892.
       As in Jamison, the record here does not show the pro se motion also went
to the prosecutor. Mash’s plea to infer prosecutorial notice ignores our standard
of review. Morrison, 364 S.W.3d at 784.
                                 Article III Certificate
       Even had the prosecutor received Mash’s motion, there was no Article III
certificate. Awareness of a request for final disposition differs greatly from actually
having both the request and the Article III certificate. Jamison, 918 S.W.2d
at 892.    The latter particularly specifies information without which “the
prosecutor’s office is hindered in its efforts to bring all charges to a final disposition
within 180 days.” Id.; see § 217.490, Art. III, sec. 1. Since IAD notice requirements
“are essential to obtaining a speedy, final disposition of all the charges against an
accused,” compliance by both sides “is fair and the key to efficiently moving cases
through the system without jeopardizing the rights of the accused.” Jamison, 918
S.W.2d at 892.
       To similar effect, see our opinions in State v. Severance, 453 S.W.3d 278
(Mo.App. 2014); State v. Bury, 445 S.W.3d 594 (Mo.App. 2014); and Woods.
Judgment affirmed.

DANIEL E. SCOTT, J. – OPINION AUTHOR
NANCY STEFFEN RAHMEYER, P.J. – CONCURS
WILLIAM W. FRANCIS, JR., J. – CONCURS




                                            4